Citation Nr: 1026949	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for residuals of a shell 
fragment wound of the left hand (non-dominant), evaluated as 
noncompensably disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to 
February 1970.  Separation documents show he was awarded the 
Purple Heart Medal, the Presidential Unit Citation with one star, 
and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2006 and September 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas. 

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing in June 2009.  A transcript of the hearing is 
of record.

The case was remanded by the Board in September 2009 to afford 
the Veteran VA examinations to determine the current levels of 
disability.  The Veteran was afforded VA examinations in November 
2009; accordingly, the Board's directives were substantially met.   
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of an increased rating for PTSD and for entitlement to 
TDIU being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).



FINDING OF FACT

The Veteran's residuals of a shell fragment wound of the left 
hand is manifested by disability tantamount to subjective 
complaints of stiffness, pain, loss of strength, loss of 
dexterity, a tingling sensation in the fingertips; normal range 
of motion; and a superficial scar.  


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a shell 
fragment wound to the left hand have not been met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1, 4.7, 
4.10, 4.71a, Diagnostic Codes 5216-5230 (2009); 38 C.F.R. § 4.73, 
Diagnostic Codes 5307-5309 (2009), 38 C.F.R. §  4.118, Diagnostic 
Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in February 2006 
and May 2008.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's subsequent 
actions.  Mayfield, 19 Vet. App. at 128.)

Specifically regarding VA's duty to notify, the February 2006 
notification to the Veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) in correspondence dated in 
March 2006 and again in the May 2008 notification.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of its reviews 
of the issue on appeal and the text of the relevant portions of 
the VA regulations.

The Veteran was notified in correspondence dated in May 2008 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's increased rating claim, the claim was 
properly re-adjudicated in June 2008, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the rating question issue on appeal 
were obtained in March 2006 and November 2009.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
November 2009 VA examination obtained in this case is adequate 
for rating purposes, as it was predicated on a full reading of 
the Veteran's claims file, including his medical records.  It 
considers all of the pertinent evidence of record, to include the 
Veteran's post-service treatment records and the statements of 
the appellant, and provides the medical information necessary to 
apply the appropriate rating criteria.  It is noted that the 2009 
VA examination report notes X-rays of the left hand were pending.  
Review of the record shows neither that such X-rays were taken 
nor that they were associated with the claims file.  The record 
does show that extensive efforts were made to associate all 
examination results with the claims file.  Notwithstanding the 
missing X-ray results, as is indicated below, results of X-rays 
taken in 2006 were reported as showing no abnormality.  There are 
no findings in the 2009 VA examination report indicating 
abnormality that would be detected by X-ray is in fact present in 
the left hand.  The Board finds that it may proceed with the 
adjudication of this claim.  Although the March 2006 examiner did 
not review the Veteran's claims file, the statements of the 
appellant were considered and it supplied the medical information 
necessary to apply the appropriate rating criteria.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the rating 
question issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).  VA has fully satisfied its duties to inform and assist 
the veteran as to the claim at issue here.  See 38 C.F.R. § 
20.1102 (2004) (harmless error).  

II.  The Merits of the Claim

The Veteran contends that his residuals of a shell fragment wound 
of the left hand warrant a compensable rating.

Law

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the background discussion below, the 
effects of pain on use, functional loss, and incoordination were 
taken into account in assessing the range of motion of the 
Veteran's service-connected joint disability.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
a staged rating is not warranted in this claim.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes amendments were recently made to the rating 
criteria for skin, effective October 28, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  However, because the Veteran's claim 
was pending before October, 28, 2008, his claim will only be 
evaluated under the rating criteria in effect as of August 30, 
2002.  See id.

The Veteran's residuals of a shell fragment wound of his left 
hand has been rated under 38 C.F.R. § 4.118, Diagnostic Code 
7805.  Diagnostic Code 7805 provides for a disability rating for 
limitation of a functional part as a result of a scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008).  Limitation of motion of 
motion of individual digits of the hand is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5228-5230.  Ankylosis of single or 
multiple digits is rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227.  Muscle injuries involving the forearm and hand 
are rated under 38 C.F.R. § 4.73, Diagnostic Codes 5307-5309.  

Analysis

The Veteran was afforded a VA examination in March 2006.  The 
Veteran reported that over the years he had had increasing pain 
and cramping in his left hand.  The pain was over the third, 
fourth, and fifth metacarpophalangeal (MCP) joints, pretty much 
six days a week, worse with grasping, gripping, driving, or 
lifting.  The pain level was five on a scale of one to ten 
(5/10), exacerbated occasionally to 7/10.  No ankylosis was 
noted.  There was stiffness, but no swelling.  His dominant hand 
was the right.  Physical examination revealed a healed scar 
approximately 1.50 cm over the dorsum of the MCP joint.  The scar 
was nontender.  Range of motion of the index, middle, ring, and 
small finger MCPs were 90 degrees of flexion and 0 degrees of 
extension.  Left thumb flexion was to 110 degrees and extension 
to 0 degrees.  There was no tenderness to the thumb.  The 
proximal interphalangeal (PIP) joints' flexion was 85 degrees 
over the thumb, index, middle, ring, and small fingers.  The 
distal interphalangeal (DIP) joints' extension was 0 degrees, 
with extension to 80 degrees to the index, middle, ring, and 
small fingers.  There were no atrophic changes, or atrophy of the 
thenar, hypothenar, or the interosseous muscles.  There was no 
triggering noted to flexion-extension of any joints on the left 
hand.  Grip strength was 4+/5 and sensory examination was normal.  
Results of X-rays were reported to show no abnormality.  He did 
not have functional impairment for activities of daily living.  
His main issue was pain.  The Veteran was diagnosed with 
residuals of shell fragment wound to left hand manifested by 
arthralgias.

The Veteran testified at his hearing in June 2009 of having 
difficulty with gripping, stiffness, loss of dexterity, and a 
tingling sensation in his fingertips.

The Veteran was afforded a second VA examination in November 
2009.  The Veteran reported a decrease in strength, but no 
decrease in dexterity.  He also reported stiffness in the long 
finger from the metacarpal to phalangeal joint.  It was 
precipitated by cold weather, and had weekly flare-ups.  The 
flare-ups lasted for hours and were mild.  He had mild functional 
impairment during flare-ups.  Range of motion revealed no 
objective evidence of pain.  Range of motion was reported to be 
normal.  For the Veteran's index and long fingers, he had normal 
extension to 0 degrees (finger aligned with hand) for the DIP, 
PIP, and MP joints; there was no gap between the fingers and 
proximal transverse crease of hand on maximal flexion of finger.  
For the Veteran's ring and little fingers, there was no objective 
evidence of pain on active range of motion, and no limitation of 
motion.  For the Veteran's thumb, there was no gap between the 
thumb pad and the fingers, and there was no objective evidence of 
pain.  For all fingers, there was no additional limitation of 
motion or objective evidence of pain after repetitive motion.  
There was no deformity or ankylosis of any digits.  The Veteran 
had no decreased strength for pushing, pulling and twisting; and 
no decreased dexterity for twisting, probing, writing, touching 
and expression.  The Veteran was diagnosed with residual, shell 
fragment wound, left hand, scar dorsum.  There was no effect on 
his occupation of substitute teacher.  There were no effects on 
usual daily activities.  

Scar examination revealed a scar with maximum width of 0.0 cm in 
and maximum length of 2 cm.  It was superficial and not painful.  
It had no signs of skin breakdown, inflammation, edema, keloid 
formation, or other disabling effects.  The Veteran was diagnosed 
with scar, dorsum of left hand, with no residual functional 
impairment.  There was no significant effect on his occupation, 
and there were no effects on usual daily activities.  

Based on a review of the evidence, the Board finds that a 
compensable rating is not warranted at any time since the claim 
was filed.  As noted above, the Veteran's residuals of a shell 
fragment wound of the left hand has been rated under Diagnostic 
Code 7805, which in turn calls for a disability rating for 
limitation of a functional part as a result of a scar.  Here, 
neither examination shows that the Veteran has any functional 
limitation.  The March 2006 did not diagnosis any functional 
limitation, only arthralgias.  The November 2009 noted no 
significant effects on the Veteran's occupation, and no effects 
on his usual daily activities.  The Board acknowledges that the 
Veteran reported mild functional impairment with his long finger 
during flare-ups to the November 2009 examiner.  However, flare-
ups were reported to only occur weekly and were mild.  The extent 
of any impairment during flare-ups of one finger has not been 
shown.  The objective medical evidence of record does not support 
a compensable rating for mild impairment during temporary flare-
ups.  Moreover, with regards to the Veteran's scar, the November 
2009 examiner found no residual functional impairment.  Both VA 
examinations showed no loss of range of motion.  Although the 
Veteran complained of pain at the March 2006 examination, no pain 
on ranges of motion has been shown.  Therefore, a compensable 
rating for limitation of motion of any finger is not warranted.  
A compensable rating for ankylosis of digit or multiple digits is 
also not warranted as no ankylosis has ever been shown.  
Additionally, a compensable rating for muscle injury is not 
warranted, as the evidence does not show any muscle injury.  

The Board has also considered whether the Veteran's scar is 
entitled to a compensable rating under any of the other 
diagnostic codes used for rating skin disabilities, but finds 
that a compensable rating is not warranted.  Diagnostic Code 7800 
applies to disfigurement of the head, face, or neck; Diagnostic 
Code 7801 applies to scars, other than head, face, or neck, that 
are deep or that cause limited motion.  The Veteran's scar has 
not been shown to be deep or cause limited motion.  Diagnostic 
Code 7802 applies to scars other than the head, face, or neck, 
that are superficial, and do not cause limitation of motion if 
they involve areas of 144 square inches or greater.  The 
Veteran's scar does not involve an area of 144 square inches or 
greater.  Diagnostic Code 7803 applies to superficial scars which 
are unstable where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Although the Veteran's scar 
was reported to be superficial, no frequent loss of covering of 
the skin has been shown.  As the scar has not been shown to be 
painful, a compensable rating under Diagnostic Code 7804 is not 
warranted either.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 
(2008).  

The Board acknowledges the Veteran's testimony about loss of 
grip, stiffness, loss of dexterity, and a tingling sensation in 
his fingertips.  However, even when taking into account the 
Veteran's subjective complaints, based on the objective medical 
findings, a compensable rating under any of the applicable 
diagnostic codes is not warranted.  In sum, a compensable rating 
at any time during the pendency of the appeal is not warranted.

Consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321 is deferred pending adjudication of the claim for TDIU.


ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left hand is denied.


REMAND

Regrettably, the Board finds that another remand is necessary for 
the Veteran's claim for an increased rating for PTSD.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran was afforded a VA examination in November 2009 for 
his claim pursuant to the Board's prior remand in September 2009.  
The Veteran reported to the examiner that he continued to see a 
private psychologist, R.R., PhD on an intermittent basis; he last 
saw him six to seven months earlier.  The Board notes that except 
for records dated in October 2006, there are no other records 
from Dr. R.R. in the claims file.  Therefore, a remand is 
necessary to obtain any outstanding records from Dr. R.R.

In addition, the Veteran raised the issue of unemployability in 
his June 2009 hearing.  He and his witness testified that he had 
been unemployed for approximately four to five years, and was 
only working as a substitute teacher in the meantime.  His 
witness testified that he had held about 16-17 jobs within their 
marriage.  

Thus, the Board finds that the issue of entitlement to TDIU has 
been raised by the record.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for compensation 
based upon individual unemployability).  The U.S. Court of 
Appeals for Veterans Claims recently held that a request for TDIU 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is based 
has already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).  If the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id at 455.  As the RO has not yet 
considered whether the Veteran is entitled to TDIU, the issue 
must be remanded to the RO for consideration.

Accordingly, the case is REMANDED for the following action:

The appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is directed.

1.  Provide the Veteran with a letter 
satisfying the duty to notify provisions 
with respect to his claim of entitlement to 
TDIU.

2.  Ensure that all VA and non-VA treatment 
records of which VA has notice are 
obtained.  The RO or AMC  should contact 
the Veteran and request that he identify 
the names, addresses, and approximate dates 
of treatment for all health care providers, 
VA and private, who may possess additional 
records pertinent to his claims.  The 
records sought should include any medical 
records generated by Dr. R.R.  With any 
necessary authorization from the Veteran, 
the RO should attempt to obtain and 
associate with the claims file any medical 
records identified by the veteran that have 
not been secured previously.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him and his representative of 
this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  If no records can be 
located, it should be so stated, in 
writing, for inclusion in the claims 
folder.  

3.  Provide the Veteran with an examination 
to determine the effects of his service-
connected disabilities on his ability to 
maintain employment consistent with his 
education and occupational experience.  The 
claims file must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  

In addition, the examiner must elicit from 
the Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the case and 
the claims file, the examiner must provide 
an opinion as to whether the Veteran's 
service-connected PTSD and shell fragment 
wound of the left hand preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  

All opinions provided must include an 
explanation of the bases for the opinion.  
If the requested opinion cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the veteran's claims for an 
increased evaluation for his service-
connected PTSD and adjudicate the claim for 
TDIU, in accordance with the applicable 
laws and regulations, including whether 
extraschedular evaluations is warranted 
under 38 C.F.R. § 3.321 or 4.16.  If any of 
the benefits sought on appeal are not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until he is so informed.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that failure to appear for VA examination 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


